


Exhibit 10.1


COMPUTER PROGRAMS AND SYSTEMS, INC.
2005 RESTRICTED STOCK PLAN


RESTRICTED STOCK
AWARD AGREEMENT


Subject to acceptance of this Restricted Stock Award Agreement (this “Award
Agreement”), including the attached terms and conditions (which form a part of
this Award Agreement), you have been awarded the following shares of Restricted
Stock under the Computer Programs and Systems, Inc. 2005 Restricted Stock Plan
(as amended and restated, the “Plan”):


Name of Grantee:


[____________________]
Total Number of Shares Granted:


[____________________]
Date of Grant:


These Shares Will Vest as Follows:


[____________________]


Vesting in four (4) annual installments of twenty-five percent (25%) each, with
[_____] shares vesting on each of the first, second, third and fourth
anniversary of the Date of Grant.   



Except as otherwise specified in the attached terms and conditions or the Plan,
vesting of the award is conditioned upon you being continuously employed by the
Company from the Grant Date to each relevant vesting date.


By your signature and the signature of the Company’s representative below, you
and the Company agree that the foregoing Restricted Stock is granted under and
governed by the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, both of which are attached to and made a part of this
document.


Grantee
 
Computer Programs and Systems, Inc.
 
 
 
______________________________
 
By: ______________________________
[________________]
 
Name:    David A. Dye
 
 
Title:     Chief Financial Officer








    

--------------------------------------------------------------------------------




Computer Programs and Systems, Inc.
2005 Restricted Stock Plan


TERMS AND CONDITIONS OF
RESTRICTED STOCK AWARD AGREEMENT


AWARD AGREEMENT


These terms and conditions are made part of the Restricted Stock Award Agreement
(the “Award Agreement”) dated as of [____________________] (“Grant Date”)
awarding shares of restricted stock pursuant to the terms of the Computer
Programs and Systems, Inc. 2005 Restricted Stock Plan (as amended and restated,
“Plan”). To the extent the terms of the Award Agreement (all references to which
will include these terms and conditions) conflict with the Plan, the terms of
the Award Agreement will govern.


Capitalized terms that are not defined in the Award Agreement will have the same
meaning as set forth in the Plan.


Computer Programs and Systems, Inc. and its subsidiaries will be referred to
collectively throughout this Award Agreement as the “Company.”


VESTING SCHEDULE


This award will vest according to the schedule set forth on your Award
Agreement, provided that you are continuously employed by the Company through
the relevant vesting date or you meet the requirement for continued vesting
described below.


ACCELERATED VESTING


Restricted Stock shall automatically become vested in full if any of the
following events occur:


▪ The Company is subject to a Change in Control (as defined in the Plan); or
▪ You die while you are employed by the Company; or
▪ Your employment or affiliation with the Company terminates by reason of a
Disability (as defined in the Plan).


Upon vesting of the Restricted Stock, the shares shall no longer be subject to
transfer restrictions other than such restrictions as may be imposed by law over
which the Company has no control.


TRANSFER RESTRICTIONS


The Restricted Stock may not be transferred, sold, exchanged, pledged or
otherwise disposed of prior to vesting other than in the limited situations
discussed in the Plan.




1

--------------------------------------------------------------------------------




FORFEITURE


If, prior to the vesting of the Restricted Stock, your employment or affiliation
with the Company is terminated for any reason (other than as set forth under
“Accelerated Vesting” above, or “Termination Without Cause” below), or if you
retire from active employment with the Company, then you shall, for no
consideration, forfeit to the Company all of the Restricted Stock that has not
yet vested in accordance with this Award Agreement.


TERMINATION WITHOUT CAUSE
If your employment with the Company is terminated by the Company without Cause
(as defined in the Plan), then you shall, for no consideration, forfeit to the
Company all of the Restricted Stock that has not yet vested in accordance with
this Award Agreement; provided, however, that the Board of Directors may
determine, in its sole discretion, at the time of your termination, to
accelerate the vesting of all or any portion of the Restricted Stock.


VOTING AND DIVIDEND RIGHTS




A certificate(s) evidencing the Restricted Stock (the “Certificate”) shall be
issued by the Company in your name pursuant to which you will have voting rights
and shall be entitled to receive dividends (if any) unless and until the
Restricted Stock is forfeited pursuant to the provisions of this Award
Agreement.


STOCK CERTIFICATES AND LEGENDS
The Certificate shall bear a legend evidencing the nature of the Restricted
Stock. Upon the lapse of the transfer restrictions without forfeiture, the
Company shall cause a new certificate or certificates to be issued without such
legend in your name for the Restricted Stock upon which the transfer
restrictions lapsed.


ESCROW AND STOCK POWER


To facilitate the enforcement of the transfer restrictions set forth in the
preceding paragraphs and in the Plan, the Company may cause the Certificate to
be delivered to a designated escrow agent (which may, but need not be, the
Company) until a forfeiture occurs or the transfer restrictions lapse pursuant
to the terms of the Plan and this Award Agreement.


The Company may also require you to deliver a stock power, endorsed in blank,
relating to the Restricted Stock then subject to transfer restrictions.


TERM
This Award Agreement terminates when all Restricted Stock is either vested or
forfeited as provided in the Plan or this Award Agreement.


WITHHOLDING TAXES AND
STOCK WITHHOLDING


You will be required to deliver to the Company at the time of vesting such
amount of money or shares of unrestricted Stock as the Company may require to
meet its withholding obligation under applicable tax laws and regulations, and
if you fail to do so, the Company is authorized to withhold from any cash or
stock remuneration then or thereafter payable to you any tax required to be
withheld.




2

--------------------------------------------------------------------------------




TAX ELECTION


With the prior written approval of the Compensation Committee of the Board of
Directors, you may, but are not required to, elect to apply the rules of Section
83(b) of the Code to the issuance of Restricted Stock hereunder. If you make an
affirmative election under Section 83(b) of the Code, you must notify the
Company and file such election with the IRS within thirty (30) days after the
Grant Date.


RESTRICTIONS ON RESALE


By signing this Award Agreement, you agree not to sell any vested or non-vested
Restricted Stock at a time when applicable laws (including federal and state
securities laws) or Company policies prohibit a sale.


You understand that resales of stock after the time the Restricted Stock ceases
to be subject to restrictions or forfeiture under this Agreement by persons who
may be considered “affiliates” of the Company under Rule 144 of the Securities
Act of 1933 (the “1933 Act”), which include executive officers of the Company,
may be made only in compliance with the applicable provisions of Rule 144 or
pursuant to a separate registration for the sale of such shares.


INVESTMENT INTENT


You represent and warrant that (1) you are receiving the Restricted Stock for
your own account and not with a view to distribution within the meaning of the
1933 Act, other than as may be effected in compliance with the 1933 Act and the
rules and regulations promulgated thereunder; (2) no one else will have any
beneficial interest in the Restricted Stock; and (3) you have no present
intention of disposing of the Restricted Stock at any particular time.


RETENTION RIGHTS


Neither your Restricted Stock nor this Award Agreement gives you the right to be
retained by the Company in any capacity. The Company reserves the right to
terminate your service at any time, with or without cause, subject to any
employment or other agreement that establishes the terms of your relationship
with the Company.


APPLICABLE LAW


This Award Agreement will be interpreted and enforced under the laws of the
State of Delaware (excluding their choice of law provisions).


THE PLAN AND OTHER AGREEMENTS




The text of the Plan is incorporated in this Award Agreement by reference.


This Award Agreement and the Plan constitute the entire understanding between
you and the Company regarding the Restricted Stock. Any prior agreements,
commitments or negotiations concerning the Restricted Stock are superseded. This
Award Agreement may be amended only by another written agreement, signed by both
parties.





BY SIGNING THE AWARD AGREEMENT ATTACHED HERETO, YOU AGREE TO ALL OF THE TERMS
AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

3